Case 1:16-cr-20461-JEM Document 290 Entered on FLSD Docket 05/24/2019 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 16-CR-20461-MARTINEZ



 UNITED STATES OF AMERICA

 v.

 MILDREY GONZALEZ,

                       Defendant.
                                        /

            GOVERNMENT’S SECOND MOTION FOR A RULE 35 REDUCTION

         The United States of America moves for a second time to reduce the sentence of Defendant

 Mildrey Gonzalez pursuant to Rule 35 of the Federal Rules of Criminal Procedure:

      1. On July 19, 2016, Gonzalez and her daughter Milka Alfaro were charged via superseding

 indictment with one count of conspiracy to commit health care fraud and wire fraud, in violation of

 18 U.S.C. § 1349, eight counts of health care fraud, in violation of 18 U.S.C. § 1347, one count of

 conspiracy to defraud the United States and pay and receive health care kickbacks, in violation of

 18 U.S.C. § 371, one count of conspiracy to commit money laundering, in violation of 18 U.S.C. §

 1956(h), and multiple counts of money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i).

      2. On March 2, 2017, Gonzalez pleaded guilty to one count of conspiracy to commit health

 care fraud and one count of health care fraud.

      3. On June 14, 2017, Gonzalez was sentenced to 135 months’ imprisonment, consecutive to

 her 37 month sentence for bulk cash smuggling (16-CR-20507-MOORE), and ordered to pay

 restitution in the amount of $22,906,267.41, jointly and severally with her co-conspirators.

      4. On October 25, 2017, the Court granted the government’s unopposed motion to reduce

                                                  1
Case 1:16-cr-20461-JEM Document 290 Entered on FLSD Docket 05/24/2019 Page 2 of 3




 sentence under Rule 35 by twenty (20) percent and amended Gonzalez’s judgement to 108 months’

 imprisonment as to Counts One and Two to be served concurrently to each other and to the sentence

 imposed in docket 16-CR-20507-MOORE.

    5. The defendant has since provided the government with additional substantial assistance in

 its investigation and prosecution of other individuals. As a result of this substantial assistance, the

 government recommends a forty (40) percent reduction in her sentence resulting in a sentence of

 65 months’ imprisonment as to Counts One and Two to be served concurrently to each other and

 to the sentence imposed in docket 16-CR-20507-MOORE.

    6. The undersigned counsel has conferred with counsel for the defendant, who confirmed that

 he does not oppose the filing of this motion but would seek a greater reduction.

                                                Respectfully submitted,

                                                ROBERT ZINK
                                                ACTING CHIEF, FRAUD SECTION

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                        By:             /s/ Adam Yoffie
                                                        Adam G. Yoffie
                                                        Florida Special Bar No. A5502282
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Criminal Division, Fraud Section
                                                        1400 New York Ave., NW
                                                        Washington, DC 20005
                                                        Tel: (202) 768-3130
                                                        Email: adam.yoffie@usdoj.gov




                                                   2
Case 1:16-cr-20461-JEM Document 290 Entered on FLSD Docket 05/24/2019 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Adam G. Yoffie, hereby certify that on May 24, 2019, the foregoing was served on all

 attorneys of record in the above-captioned case via the CM/ECF electronic filing system.




                                      By:            /s/ Adam Yoffie
                                                     Adam G. Yoffie
                                                     Florida Special Bar No. A5502282
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Criminal Division, Fraud Section
                                                     1400 New York Ave., NW
                                                     Washington, DC 20005
                                                     Tel: (202) 768-3130
                                                     Email: adam.yoffie@usdoj.gov




                                                 3
